TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00632-CR



                                     Seth Nelson, Appellant

                                                 v.

                                  The State of Texas, Appellee


           FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
          NO. C1CR-08-501757, HONORABLE NANCY WRIGTH HOHENGARTEN,
                                 JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant seeks to appeal from the trial court’s judgment convicting him of assault

on a family member. After negotiating a plea bargain, appellant pled nolo contendere to the charge

and was sentenced to fifty days in jail. The trial court has certified that appellant has no right of

appeal. Thus, the appeal is dismissed. See Tex. R. App. P. 25.2(d).



                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: December 19, 2008

Do Not Publish